Hart, J., (after stating the facts). Art. 16, § 5, of the Constitution of 1874, among other things, provides that all propertjr subject to taxation shall be taxed according to its value, that value to be ..ascertained in such manner as the Q-eneral Assembly shall direct, making the same equal and uniform throughout the State. The object of this provision of the Constitution is to secure equality and uniformity in the imposition of the public burdens. The tax must be laid according to some rule of apportionment which is not arbitrary, but is such that the burden may be made to fall with something like impartiality upon the property sought to be taxed. The settled construction placed upon constitutional provisions similar to the one in question is that uniform taxation requires uniformity not only in the rate of taxation but in the mode of assessment upon the taxable valuation. Counsel for appellants concede the general ride that, if a State tax is imposed, it must be uniform over ihe whole State; if by a county, city, town or other subordinate district, the tax must be uniform throughout the territory to which it is applicable. They claim, however, that the constitutional requirement of uniformity is not violated by the fact that, outside of the school dis-' triets in question, or within the school districts as regards other than school taxes, a different method of valuation prevails. In other words, they contend that the school taxes fall equally on all property in the special school districts, and that the State, county, and municipal taxes are in no wise disturbed thereby. We cannot agree with counsel in this contention. The manifest purpose of the provision of the Constitution above referred to is to secure uniformity and equality of burden upon all the property in the State with regard to general taxes of every kind' and description, whether they be levied for State,. county, municipal, school district, or road purposes. The imposition of the burden of general taxation in disregard of any rule of uniformity is always held unwarranted. The property owners of the school districts in question owe the State, county, and school districts the same duty, and are tinder the same obligations with every other property owner-in the State, and no more. It is true that property such as railroads may be classified for taxation and assessed by different methods and by different officers from those assessing other property. But the object is nevertheless the same, and that is to arrive at the value of the property and tax it according to its value, making- the same equal and uniform throughout the State. While exact equality in taxation cannot be achieved, intentional inequality of assessments violates the mandate of the Constitution in question and invalidates the tax. The statutes under consideration intentionally provide a different valuation for the property in the school districts for taxation for school purposes than for other general taxation. The statute thus requires a mode or system of valuation by the assessor which is designed to operate unequally on the property in the school districts, in that it places a greater burden of taxation for school purposes than it does for State, county, and road purposes, and thereby disregards the plain mandate of the Constitution requiring the value of the property to be ascertained in a manner making the same equal and uniform throughout the State. The property owners in the school districts in question had a right to insist that all the property be valued on the same basis for general taxation, and had just grounds of complaint,because the statute in question violates the principles of the constitutional mandate in fixing the value of the same property at a given per cent, for taxation for school purposes and at a different valuation for other general taxes. While the Constitution does not require a full valuation, it does guarantee that the property shall be taxed according to its value, and that value shall be ascertained by laws making the same equal and uniform throughout the State. Ex parte Fort Smith & Van Buren Bridge Co., 62 Ark. 461: Bank of Jonesboro v. Hampton, 92 Ark. 492; and State ex rel. Nelson v. Meek, 127 Ark. 349. It follows that the decree of the chancery court in each case will be affirmed.